Opinion op the court by
JUDGE WHITE
Dismissing.
The only question sought to be determined by this appeal is -as to the allowance by the court of the claims of •certain 'witnesses for the .prosecution on a continuance. The attorney for the Commonwealth objected to their claims because they had not been summoned on the written order of himself or the county attorney. The witnesses are not parties to this appeal, and the aggregate amount of their claims is $13.00. The adjudication of the question can not affect the. rights of the Commonwealth or accused in the trial of the case, and the appeal is clearly not within the provisions of section 337, Cr. Code Prac. We think it clear that, as presented, we have no jurisdiction. Appeal is dismissed.